Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 8, 2015

                                           No. 04-15-00402-CR

                                   EX PARTE Jerry Lee EDWARDS

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       On July 2, 2015, relator filed a pro se petition for writ of habeas corpus. The court has
determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s petition
is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on July 8, 2015.



                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2013CR9303, styled The State of Texas v. Jerry Lee Edwards, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.